Citation Nr: 0914507	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, 
Michigan


THE ISSUES

1.  Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred March 13 and 
March 14, 2006.

2.  Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred March 24, 
2006.


WITNESSES AT HEARING ON APPEAL

Appellant and M.H.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to March 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 determination issued by 
the VA Medical Center (VAMC) located in Ann Arbor, Michigan.

In November 2008, a Travel Board Hearing was held before the 
undersigned and a transcript of that hearing is of record. 
The Veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the Veteran.

The February 2007 VA correspondence to the Veteran, including 
the Statement of the Case (SOC), identified the issue as 
denial of emergency care rendered by Hillsdale Community 
Health Center on March 13-14, 2006, and March 28, 2006.  The 
Board notes that at the November 2008 Travel Board Hearing, 
it was acknowledged that the dates at issue are actually 
March 13-14, 2006 and March 24, 2006, as reflected by the 
medical records and the testimony.  The Board finds that the 
reimbursement claims for the correct dates have been 
adjudicated, and that the mis-identified dates in VA 
correspondence did not affect the fairness of the 
adjudication of the claims.


FINDINGS OF FACT

1.  In March 2006, the Veteran had coverage, under a health-
plan contract for payment or reimbursement, in whole or in 
part, for emergency treatment and services. 

2.  The Veteran was treated on March 13 and March 14, 2006 at 
the Hillsdale Community Health Center emergency room for 
alcohol detoxification.

3.  The Veteran was treated on March 24, 2006 at the 
Hillsdale Community Health Center emergency room for 
complaints of chest pain and tremors. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on March 13, 
14, and 24, 2006, are not met.  38 U.S.C.A. §§ 1725, 1728, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, and 3.159 (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a letter from the 
VAMC to the Veteran in November 2006.  The letter informed 
the Veteran of what evidence was required to substantiate his 
reimbursement claim for medical care rendered on March 13, 
2006 and March 14, 2006, and informed him of his and VA's 
respective duties for obtaining evidence.  The November 2006 
VAMC letter did not reference the claim for reimbursement of 
the costs of medical care rendered on March 24, 2006.  Such 
error is presumed prejudicial.  However, the Board finds that 
such error has been rendered harmless as a statement of the 
case, issued in February 2007, outlined the information and 
evidence necessary to substantiate the claim, and the legal 
criteria for consideration.  Further, statements on appeal 
reflect actual knowledge by the appellant of the information 
and evidence necessary to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because the VCAA notice in 
this case was not completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice was 
harmless error.  The Veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  The Board notes that the 
Veteran has testified at a Travel Board Hearing, at which he 
submitted additional information in support of his claim.  
Therefore, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.

Duty to assist

With regard to the duty to assist, the claims file contains 
private hospitalization records from March 2006, a statement 
dated in November 2008 from a VAMC Ann Arbor, Michigan 
physician, a health insurance claim form, financial billings, 
and correspondence from the Veteran's spouse, M.H..  The 
Board notes that it appears that at least one page is missing 
from the March 13, 2006 Hillsdale Community Heath Center 
progress notes; however based on the testimony of the Veteran 
and his spouse at the Travel Board hearing, and the medical 
records which are associated with the claims file, the Board 
finds that a remand is not necessary.  The Board does not 
find it prejudicial to continue with appellate review of the 
claim as the testimony of record indicates the reason for the 
Veteran's admission to the emergency room.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim which VA has been 
authorized to obtain.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 
2002).

38 U.S.C.A. § 1728(a)

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse Veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical. 38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).
With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing 
Webster's New World Dictionary, Third College Edition 444 
(1988)).

38 U.S.C.A. § 1725, Veterans Millennium Health Care and 
Benefits Act

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those Veterans who 
are active Department health-care participants who are 
personally liable for such non-VA treatment and not eligible 
for reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-
17.1008 (2008).

To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such nature that a prudent layperson would have 
reasonably expected that delay in seeking medical 
attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence 
of immediate medical attention to result in placing the 
health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met 
by evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was at a non-VA medical center);

(d)	 The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the Veteran 
becomes stabilized);

(e)	At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)	The Veteran is financially liable to the provider 
of emergency treatment for the treatment;

(g)	The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g. failure to submit a bill 
or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h)	If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider.

(i)	The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).

Analysis

The Veteran is seeking reimbursement for treatment he 
received on March 13,14, and 24, 2006, for which he did not 
have prior VA authorization to receive.  The Veteran is 
service-connected for post traumatic stress disorder (PTSD) 
and a finger disability.

March 13-14, 2006

The evidence of record indicates that the Veteran was 
admitted to the Hillsdale Community Health Center for alcohol 
detoxification on March 13, 2006.  The Emergency Room Report, 
dated March 13, 2006, reflects that the Veteran had been in 
the emergency department most of the day and had received two 
doses of the prescription medication, Ativan, to help him 
with shakes.  He was discharged on March 14, 2006.  At the 
November 2008 Travel Board hearing, the Veteran's spouse, 
M.H., testified that on March 12, 2006, she called the 
police, and the Veteran was subsequently transported to the 
emergency room in restraints, because she felt imprisoned by 
the Veteran, who was becoming increasingly violent.  A 
financial bill associated with the claims file indicates the 
Veteran was transported by ambulance on the evening of March 
12, 2006.  

A February 2007 VAMC letter, and the February 2007 statement 
of the case, note that clinical review of the medical 
evidence and claim was undertaken by a VA clinician on June 
30, 2006 and in November 2006, which determined that 
treatment on the dates at issue was not of an emergent 
nature.

As noted above, reimbursement is warranted when such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health.  The 
evidence of record does not reflect that the Veteran's care 
was rendered in a medical emergency.  While at the Hillsdale 
Community Health Center, the Veteran was treated with Ativan, 
vitamins, Motrin for costochondritis, Prozac, and Tenormin.  
The emergency room report reflects the Veteran's chief 
complaint as "intoxicated, fell back."  The clinical 
impression was "alcohol withdrawal symptoms."  The evidence 
of record does not indicate that the a delay in treatment 
would have been hazardous to the Veteran's life or health.  
As noted above, an emergency is a sudden, generally 
unexpected occurrence or set of circumstances demanding 
immediate action.  The evidence of record does not support 
that the Veteran's care was rendered in a medical emergency.  
See Hennessey, supra.  

Correspondence dated in November 2008 from the Veteran's 
psychiatrist at Ann Arbor VAMC indicates that prior to April 
2006 "most" of the Veteran's trips to the Hillsdale 
emergency room were involuntary and secondary to his PTSD 
symptoms and to his drinking, which the psychiatrist was 
noted to be a condition "inextricably associated with his 
PTSD."  Because the Board finds that the Veteran's care was 
not rendered in a medical emergency, it is not necessary to 
analyze whether the claim meets the additional Section 
1728(a) requirements regarding service-connected disability.  

With regard to The Veterans Millennium Health Care and 
Benefits Act, a Veteran must satisfy all of enumerated 
criteria noted above to be eligible for reimbursement.  The 
Board calls attention to criterion (g), which notes that the 
Veteran cannot have coverage under a health-plan contract for 
any of the emergency treatment.  In this case, the Board 
notes that the Veteran has Medicare, part A and part B.  

Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expense of such services are 
paid.  It also includes, but is not limited to, an insurance 
program described in section 1811 of the Social Security Act 
(42 U.S.C. 1395c), which refers to the Medicare program 
administered by the Social Security Administration, certain 
State plans for medical assistance, and workers' compensation 
laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 
17.1001.

Thus, since the Veteran does not meet one of the criteria for 
payment or reimbursement under Section 1725 (i.e. lack of 
other insurance coverage under 38 C.F.R. § 17.1002(g)), all 
of which must be met to warrant reimbursement, it is not 
necessary to analyze whether the claim meets the additional 
Section 1725 requirements.  See 38 C.F.R. § 17.1002.

March 24, 2006

The evidence of record indicates that the Veteran was 
admitted to the Hillsdale Community Health Center on March 
24, 2006.  The Emergency Room Report reflects that the 
Veteran sought treatment for chest pain and tremors.  Upon 
physical examination, the examiner noted that the Veteran had 
a visible coarse tremor.  The Veteran admitted to having 
drank 2 cans of energy drink that day, and 4 cans of energy 
drink the day prior.  Upon clinical evaluation, his heart was 
regular; his lungs had bilateral breath sounds and sufficient 
air exchange with no rales, wheezes, or rhonchi; his abdomen 
was soft and nontender, and his extremities showed no edema.  
In addition, his muscle strength was 5/5 and his 
sensitivities were undisturbed.  While in the emergency room, 
it was noted that the Veteran was entirely pain free.  An 
electrocardiogram showed a normal sinus rhythm without signs 
of acute ischemia.  A chest x-ray showed no significant 
findings.  The final diagnosis was chest pain and caffeine 
overdose.

The evidence of record does not indicate that a delay in 
treatment would have been hazardous to the Veteran's life or 
health, or that the Veteran's care was rendered in a medical 
emergency.  There is no evidence of record that the Veteran 
was in need of immediate medical action.  The evidence of 
record indicates that the Veteran was given diagnostic 
testing and Tylenol.  Although the Veteran's spouse testified 
at the Travel Board hearing that the Veteran had numbness on 
the left side and what looked like a little seizure, the 
medical reports do not reflect such complaints.  

A February 2007 VAMC letter, and the February 2007 statement 
of the case, note that clinical review of the medical 
evidence and claim was undertaken by a VA clinician on June 
30, 2006 and in November 2006, which determined that 
treatment on the date at issue was not of an emergent nature.

The evidence of record does not support that the Veteran's 
care was rendered in a medical emergency.  Again, as noted 
above, because the Board finds that the Veteran's care was 
not rendered in a medical emergency, it is not necessary to 
analyze whether the claim meets the additional Section 
1728(a) requirements.  
In addition, as previously noted, the Veteran is not entitled 
to reimbursement under The Veterans Millennium Health Care 
and Benefits Act because he has Medicare.

Conclusion

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  The competent medical evidence of record does 
not indicate that the Veteran's situations were medical 
emergencies; therefore, entitlement to reimbursement for the 
cost of unauthorized private medical expenses incurred on 
March 13, March 14, and March 24, 2006 under 38 U.S.C.A. § 
1725, 1728, and 38 C.F.R. § 17.1000-1008, and 17.120 is not 
warranted.


ORDER

1.  Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred March 13 and 
March 14, 2006 is denied.

2.  Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred March 24, 
2006 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


